Citation Nr: 1234256	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  07-19 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.  

2.  Entitlement to service connection for hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from October 1955 to August 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Due to the Veteran's subsequent relocation, this matter is now within the jurisdiction of the RO in Phoenix, Arizona.  

By its decision of August 2009, the Board determined that new and material evidence had been received by VA to reopen a previously denied claim for service connection for a left eye disorder.  That reopened claim, as well as the Veteran's original claim for service connection for hearing loss of the right ear, were then remanded to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's attempts to complete the requested actions, the case was then returned to the Board for further review.  

In January 2012, the Veteran moved the Board to advance his case on the docket based on his advancing age.  That motion was granted in February 2012.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

In March 2012, the Board sought to obtain an independent medical expert opinion.  That opinion was received by the Board in April 2012, and in June 2012, the Veteran was provided a copy of the expert's opinion and offered an opportunity to respond.  The Veteran responded in June 2012 that he had no further evidence or argument to submit, but his representative furnished a written brief in August 2012  in response.  

The issue of the Veteran's entitlement to service connection for hearing loss of the right ear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.  

FINDINGS OF FACT

1.  Following inservice head trauma, a significant change for the worse of the Veteran's visual acuity of the left eye, due to refractive error, resulted; that increase in severity cannot reasonably be attributed to the natural progress of the Veteran's refractive error.  

2.  Ocular hypertension, cataracts, and macular degeneration of the left eye are at least as likely as not of service origin.  


CONCLUSION OF LAW

Refractive error with loss of visual acuity, ocular hypertension, cataracts, and macular degeneration of the left eye were incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the appellant, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, is obviated.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Under the provisions of 38 C.F.R. §§ 3.303(c), 4.9 (2011), refractive error of the eye is not a disease or injury with the meaning of applicable legislation providing VA compensation benefits.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  According to the VA's Adjudication Procedure Manual M21-1, Part VI, 11.07(b), defects of form or structure of the eye of congenital or developmental origin, such as myopia (other than malignant or pernicious) will not, in themselves, be regarded as disabilities and may not be service connected on the basis of incurrence or natural progress during service.  The Manual further provides that there is long established policy permitting a grant of service connection with such unusual developments as choroidal degeneration, retinal hemorrhage or detachment, or rapid increase in myopia producing an uncorrectable impairment of vision; only under such unusual circumstances, with uncorrectable residuals, may refractive error be considered service connected.  Adjudication Procedure Manual M21-1, Part VI, 11.07(b)(1).  Also, there is for consideration the effects of superimposed disease or injury in determining whether a pre-existing entity was aggravated.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990). 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

At least a portion of the Veteran's service treatment records, inclusive of an enlistment medical examination, as well as certain other VA treatment records, are unavailable for review through no fault of the Veteran.  Of those service examination and treatment records which are available, the report of a separation medical evaluation in June 1959 reveals an uncorrected visual acuity of 20/70 of the left eye, with entry of a diagnosis of defective vision of the left eye.  A left eye disorder is not otherwise identified in service treatment records.  

Lay and medical evidence denote the Veteran's involvement in an inservice motor vehicle accident in November 1957 in which he sustained head trauma and for which he received medical treatment.  The focus of this case lies in the effects of that head trauma upon the Veteran's left eye, to include vision loss, as well as the service onset of other left eye disorders from which he now suffers.  

Much development of the evidence has been undertaken to address the questions presented by this appeal and notice is taken that multiple medical professionals have been unable to offer any opinion as to nexus without resorting to mere speculation.  Examination and treatment reports compiled postservice include the report of a Federal Aviation Administration examination in February 1964, when uncorrected visual acuity of the Veteran's left eye was 20/100.  VA examination in December 1983 showed uncorrected visual acuity of 20/400, correctable to 20/200; various left eye complaints were then made known; the diagnosis was of legal blindness of the left eye likely due to an old injury.  Such reports otherwise identify the existence of refractive error, cataracts, macular degeneration, and ocular hypertension, along with associated vision loss.  Optical tomography in March 2010 showed some axon loss of the left optic nerve and a VA fee-basis neuro-opthalmologist found that the foregoing may have been related to past trauma.  VA examination in May 2011 and one or more treating medical professionals have raised only the possibility of glaucoma, but its presence is not demonstrated by the record.  Moreover, a decline in visual acuity from approximately 2005 to the 20/100 now present was found by the VA examiner in May 2011 to be unrelated to inservice trauma, although the exact cause of that diminution in vision was "not entirely clear."

An opinion was obtained by the Board from an independent medical expert, an ophthalmologist, in April 2012.  The expert concluded that it was at least as likely as not that ocular hypertension, cataracts, and macular degeneration of the Veteran's left eye were incurred in service.  She further determined that the recent decline in visual acuity was likely the result of the entities outlined in the preceding sentence, as opposed to inservice head trauma.  Regarding inservice refractive error and visual loss, the expert set forth two possibilities for the deterioration of visual acuity to 20/70 at service separation, noting that there was no record of the results of eye testing at service entrance.  One such possibility was amblyopia, a form of refractive error, that in the expert's opinion should have been identified at service entrance, and the second of which was the inservice head trauma in the November 1957 vehicular accident causing either retinal or optic nerve damage.  This latter possibility was predicated on there being normal visual acuity at service entrance, with the decline to 20/70 at separation being the result of eye damage in the auto accident.  While the expert in the concluding paragraphs of her multi-page opinion indicated that the Veteran's refractive error was static and likely not aggravated by service, the stated rationale therefor was that little change in his refractive error was shown from 2001 to 2011, which appears to have no bearing as to the progression of visual acuity loss from 1955 to 1959.  To that extent, the expert's opinion as to the absence of aggravation is deemed by the Board to be of only very limited probative value and the more detailed explanation contained within the body of the report is found to be more persuasive.  

The Board finds the expert's opinion of 2012 to be the most persuasive evidence of record, excepting the varied, contrary conclusion as to the inservice aggravation of refractive error by superimposed injury.  It entailed a thorough review of the record and offered the most definitive opinions to date as to the etiology of the variously shown disorders.  On that basis, along with the other lay and medical evidence of record, the Board concludes that the evidence is at least in equipoise that the Veteran's refractive error of his left eye and associated vision loss underwent inservice aggravation as a result of superimposed injury sustained in the motor vehicle accident of November 1957 and that the Veteran's ocular hypertension, cataracts, and macular degeneration affecting his left eye are of service origin.  Service connection for refractive error and loss of visual acuity, ocular hypertension, cataracts, and macular degeneration affecting the left eye is therefore granted.  


ORDER

Service connection for left eye disorders involving refractive error, ocular hypertension, cataracts, and macular degeneration, with associated loss of visual acuity, is granted.  


REMAND

The Veteran alleges entitlement to hearing loss of the right ear on the basis of inservice acoustic trauma, including his exposure to aircraft noise while delivering mail and performing other duties as a personnel specialist in an airplane hangar.  A medical examination at service separation disclosed speech reception thresholds, as converted to International Standards Organization units, of 15, 10, 20 , 20 and 15 at 500, 1000, 2000, 3000, and 4000 Hertz levels.  A VA audiometric examination  in April 2009 disclosed hearing loss of the right ear meeting the criteria of 38 C.F.R. § 3.385 (2011) and the VA examiner noted that auditory acuity of the right ear was "normal" at service discharge, but, incongruously, concluded that it was at least as likely as not that right ear hearing loss was a result of military noise exposure.  No clarifying medical opinion was sought or obtained on a further VA audiometric examination in June 2010.  Remand for clarifying medical opinion is deemed necessary, prior to entry of a final appellate decision.  

The record also reflects that no attempt to date has been made to obtain records relating to the SSA's determination of the Veteran's entitlement to SSA disability benefits.  The record reflects that the Veteran indicated in December 1983 that he had previously been found to be entitled to SSA disability benefits.  While it is not clear whether the SSA's determination of entitlement was in any way based on hearing loss of the right ear, efforts are needed to obtain the records in question for their consideration prior to entry of a final administrative decision as to service connection therefor.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

Accordingly, this portion of the appeal is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all medical and administrative records utilized in all prior determinations by the SSA in determining the Veteran's initial and continuing entitlement to SSA disability benefits.  Once obtained, such records should be associated with the Veteran's VA claims folder.  

2.  Obtain for inclusion in the Veteran's VA claims folder all pertinent VA treatment records not already on file.  

3.  Thereafter, obtain a medical opinion from a VA or fee-basis audiologist who has not previously examined or treated the Veteran as to the likelihood that his hearing loss of the right ear is related to his military service or any event thereof, inclusive of VA-conceded inservice acoustic trauma.  The Veteran's VA claims folder should be made available to the reviewer for use in the study of this case and the report of such review should indicate whether the claims folder was made available and reviewed.  

The reviewer is requested to offer a medical opinion as to the following, providing a complete rationale therefor:  

(a)  Is it at least as likely as not (50 percent or greater probability) that hearing loss of the Veteran's right ear had its onset during his period of military service or is otherwise the result of military service or any event thereof, including inservice acoustic trauma conceded by VA to have been occurred?  The requested opinion should discuss whether any indication of hearing loss, not simply hearing loss meeting the criteria of 38 C.F.R. § 3.385, was present at service separation and the significance, if any, thereof.  

(b)  Is it at least as likely as not (50 percent or greater probability) that any sensorineural hearing loss of the right ear was manifested during the one-year period following the Veteran's discharge from service in August 1959 and, if so, how and to what degree was any such hearing loss manifested?

The reviewer is advised that that the term as likely as not does not mean within the realm of possibility.   Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus to service as to find against those matters.  More likely and as likely support the claim; less likely weighs against the claim. 

4.  Lastly, after ensuring that all requested development has been completed in accordance with the instructions noted above, the issue on appeal should be readjudicated.  If the benefit sought by this appeal continues to be denied, the Veteran should be furnished with a supplemental statement of the case and afforded a period of time in which to respond, before the claims folder is returned to the Board for final review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is further notified.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


